Company at a Glance Tortoise North American Energy Corp. (NYSE: TYN) is a non-diversified closed-end investment company focused primarily on investing in equity securities of companies in the energy sector with their primary operations in North America, including oil and gas exploitation, energy infrastructure and energy shipping companies. Our investments are primarily in Master Limited Partnerships (MLPs) and their affiliates, but may also include Canadian royalty and income trusts, common stock, debt and other securities issued by energy companies that are not MLPs. Investment Goals: Yield, Growth and Quality TYN seeks a high level of total return with an emphasis on current distributions paid to stockholders. In seeking to achieve yield, we target distributions to our stockholders that are roughly equal to the underlying yield on a direct investment in MLPs. In order to accomplish this, we maintain our strategy of investing primarily in companies in the energy sector with attractive current yields and growth potential. We seek to achieve distribution growth as revenues of our underlying companies grow with the economy, with the population and through rate increases. This revenue growth generally leads to increased operating profits, and when combined with internal expansion projects and acquisitions, is expected to provide attractive growth in distributions to us. TYN seeks to achieve quality by investing in companies operating energy infrastructure assets that are critical to the North American economy. Often these assets would be difficult to replicate. We also back experienced management teams with successful track records. By investing in TYN, our stockholders have access to a portfolio that is diversified through geographic regions and across product lines, including natural gas, natural gas liquids, crude oil and refined products. About U.S. Energy Infrastructure Master Limited Partnerships (MLPs) MLPs are limited partnerships whose units trade on public exchanges such as the New York Stock Exchange (NYSE), the NYSE Alternext US and the NASDAQ. Buying MLP units makes an investor a limited partner in the MLP. There are currently approximately 70 MLPs in the market, mostly in industries related to energy and natural resources. We invest primarily in MLPs in the energy infrastructure sector. Energy infrastructure MLPs are engaged in the transportation, storage and processing of crude oil, natural gas and refined products from production points to the end users. TYN Investment Features We provide stockholders an alternative to investing directly in MLPs and their affiliates. We offer investors the opportunity to receive an attractive distribution return with a historically low return correlation to returns on stocks and bonds. Additional features include: One Form 1099 per stockholder at the end of the year, multiple K-1s and multiple state filings for individual partnership investments; A professional management team, with nearly 100 years combined investment experience; The ability to access investment grade credit markets to enhance stockholder return; and Access to direct placements and other investments not available through the public market. September 30, 2010 Dear Fellow Stockholders, MLPs delivered strong returns in the third quarter and expanded their outperformance versus the broader market for the year. MLPs have historically provided investors with high current income plus growth which we believe is an attractive combination compared to investing alternatives. With current yields ranging from six to seven percent, MLPs remain attractive investments when compared to other yield oriented equity investments. Master Limited Partnership Sector Review and Outlook The Tortoise MLP Total Return Index™ (TMLPT) gained 17.8 percent year-to-date through Aug. 31, 2010, compared to a decline of 4.6 percent for the S&P 500 over the same period. In the third quarter ended Aug. 31, 2010, the TMLPT increased by 11.3 percent compared to a drop of 3.2 percent in the S&P 500 for the same period. MLPs operating energy infrastructure assets such as pipelines benefitted from an improving economy resulting in increased demand for the transportation of energy products. MLPs owning natural gas infrastructure assets are expanding their networks to meet growing demand for transportation services to support emerging natural gas basins like the Haynesville, Marcellus, and Eagleford shales. MLPs producing oil and natural gas acquired similar properties during the quarter. These MLPs stabilized cash flow for future periods by adding hedges that establish a future sale price for oil and natural gas production, thereby reducing the impact of fluctuating oil and natural gas prices. MLPs continue to expand with year-to-date merger and acquisition activity exceeding $35 billion. Acquisitions included natural gas infrastructure serving new shale natural gas plays, natural gas and liquids storage, and general partners. Several MLPs acquired their general partners, improving potential for future distribution growth. We expect acquisition activity to remain steady over the next several years. To finance the M&A and internal growth projects, MLPs raised nearly $30 billion through issuances of debt and equity securities to investors this year. Capital is needed to expand energy infrastructure networks owned by MLPs and we believe investors’ appetite to provide capital for growth remains strong. Company Performance Review and Outlook Our total return based on market value, including the reinvestment of distributions, was 4.5 percent for the quarter ended Aug. 31, 2010 and 31.0 percent for the nine months ended Aug. 31, 2010. We paid a distribution of $0.37 per common share ($1.48 annualized) to our stockholders on Sept. 1, 2010, unchanged from the previous quarter. This represents an annualized yield of 6.1 percent based on a closing price of $24.32 on Aug. 31, 2010. We expect to maintain a quarterly distribution of $0.37 per share and intend to grow our distribution once we believe such an increase is sustainable with adequate distribution coverage. Additional information about our financial performance is available in the Management’s Discussion of this report. Conclusion The essential nature of the underlying assets owned by MLPs, as well as their growth opportunities, favorable long-term contracts with inflation hedging mechanisms and quality management teams, make these companies attractive long-term investments, in our view. Thank you for your investment. We appreciate your confidence in us and we look forward to our continued pursuit of yield, growth and quality investments on your behalf. Sincerely, The Managing Directors Tortoise Capital Advisors, L.L.C.
